Title: From Thomas Jefferson to Ephraim Kirby, 1 December 1804
From: Jefferson, Thomas
To: Kirby, Ephraim


                  
                     Dear Sir 
                     
                     Washington Dec. 1. 04.
                  
                  The necessity of appointing, for the government of Orleans, officers who understand & speak French as well as English I find to be much greater than I had at first supposed. in fact I see that the awkwardness which the French inhabitants experience in applying to an officer who cannot understand them is at the bottom of what discontent exists among them. I am therefore making every effort I can to relieve & conciliate them. I believe you do not speak French, & therefore would not understand parties witnesses or counsel who should use that language before your court. it is on this supposition I propose to you, instead of a seat on the bench to accept the commission of Governor of the Missisipi territory. the salaries are the same, Washington more healthy than N. Orleans, the office more dignified & probably more permanent, as both will cease when from territories they pass to the grade of states, which will certainly be much sooner with the Orleans than Missisipi territory. be so good as, by return of post, to favor me with an answer, and with my friendly salutations accept assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               